Citation Nr: 1612780	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for left knee degenerative joint disease.

3.  Entitlement to service connection for lumbar spine sprain/strain (claimed initially as degenerative disc disease).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from January 2002 through January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran has perfected a timely appeal of that decision.

The Veteran's testimony was received during a January 2016 video conference hearing.  A transcript of that testimony is associated with the claims file.

Additional medical evidence, consisting of a February 2014 private treatment record from Texas Medical Clinic, was received from the Veteran in January 2016.  That evidence was accompanied by a waiver of review by the agency of original jurisdiction (AOJ), executed validly pursuant to 38 CFR 2.1304(c).  That record has been added to the claims file and has been considered as part of the appellate record.

The issues of the Veteran's entitlement to service connection for right and left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has chronic lumbar spine strain/sprain that is at least as likely as not the result of repetitive trauma during service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine sprain/strain are met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In relation to the Veteran's claim for service connection for lumbar spine sprain/strain, the Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Such action would result only in delay.

Service Connection for Lumbar Spine Sprain/Strain

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic diseases in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In relation to his claim for service connection for lumbar spine sprain/strain, the Veteran alleges that he has sustained a current back condition that is attributable to in-service trauma from performing duties as a paratrooper.  Specifically, he asserts that he participated in 28 jumps while wearing a fully loaded pack during his active duty service.  He alleges also that he served in the Persian Gulf, where he participated in motorized patrols to confiscate enemy weapons and artillery rounds.  He states that such duties entailed lifting, carrying, and loading heavy loads of ammunition rounds.

The service department records are consistent with the Veteran's assertions.  In that regard, they corroborate that the Veteran was a paratrooper and did serve in the Persian Gulf as part of Operation Iraqi Freedom from February 2003 through March 2004.

Service treatment records include the Veteran's September 2001 enlistment examination report, which shows that a spine examination conducted at that time revealed scoliosis.  Still, a September 2001 Report of Medical History shows that the Veteran expressly denied having any pre-service history of back problems.  Accordingly, the evidence indicates that, although the Veteran had pre-existing scoliosis in his spine, that condition was asymptomatic at the time of his enlistment.

The subsequent service treatment records do not reflect any expressed complaints of back symptoms, nor do they reflect any in-service treatment or diagnoses related to the Veteran's back.  Nonetheless, the Veteran testified credibly that he had chronic back pains during service which he treated initially in 2006 after his separation from service in January 2005.  Indeed, post-service VA treatment records from 2005 reference sporadic complaints of back pain.

During an April 2012 VA examination, the Veteran continued to report gradually developing pain that began during his period of active duty service.  He stated that pain symptoms flared up after performing activities that involved repetitive lifting and bending.  An objective examination revealed slightly diminished and painful thoracolumbar motion.  Tenderness was also observed over the thoracolumbar fascia.  Radiological studies, however, were normal.  Based on the foregoing history and findings, the examiner diagnosed chronic back strain/sprain.  The examiner opined that the Veteran's current back condition is less likely than not incurred in or caused by an event or injury during active duty service.  As rationale, the examiner observed that, although scoliosis was noted during the Veteran's enlistment examination, no evidence of scoliosis was observed during the VA examination.  Moreover, the examiner explained, the service treatment records make no mention of a knee condition or back condition.  Of note, the examiner added that he could not relate the Veteran's back condition to in-service trauma from parachute jumps without resorting to speculation.

On review and consideration of the foregoing evidence, the Board concludes that the evidence shows that the Veteran has current chronic back strain/sprain that resulted from in-service repetitive trauma to his spine.  In that regard, the Veteran's documented service in the Persian Gulf and as a paratrooper is consistent with the Veteran's allegation that he sustained repetitive spine trauma during service.  The Board finds also that the Veteran's assertions that he began experiencing chronic back pain during active duty service are also credible and consistent with his military occupational specialty and military duties.  Further, given the nature of the Veteran's duties as paratrooper, the Board finds his report of untreated back pain during service to be highly credible.  

Although the Board is aware of the negative opinion expressed in the VA examiner's April 2012 report, the Board is not inclined to assign probative weight to that opinion.  In that regard, the VA examiner based the negative opinion largely on the finding that the service treatment records make no reference to in-service complaints or findings pertinent to the Veteran's back.  The Board observes, however, that the examiner does not acknowledge or address in the given rationale the Veteran's assertions of chronicity.  Accordingly, it is unclear as to whether the examiner considered those assertions in formulating his opinion, and if so, the extent to which those assertions impacted the examiner's opinion.  For the foregoing reasons, the VA examiner's April 2012 opinion is incomplete and the Board assigns it little probative weight.

In light of the Veteran's credible report of back pain during service, credible reports of continuous symptoms of back pain and strain following service, and the ultimate diagnosis during the April 2012 VA examination as chronic back sprain/strain.  The Board concludes, giving the Veteran the benefit of any doubt, that a grant of service connection is warranted.  The evidence shows that the Veteran has chronic back sprain/strain that resulted from repetitive spine trauma during service.  Accordingly, the Veteran is entitled to service connection for chronic back sprain/strain.  To that extent, this appeal is granted.


ORDER

Service connection for chronic back sprain/strain is granted.


REMAND

In relation to the issues of the Veteran's entitlement to service connection for claimed right and left knee disorders, the Veteran alleges that the repetitive trauma from his in-service parachute jumps caused current conditions in his knees.  As discussed above, the service department records corroborate that the Veteran performed duties as a paratrooper.  The Veteran also states credibly that he has experienced ongoing pain in his knees since his period of active duty service.

Post-service treatment records include an April 2006 VA treatment record which reflects treatment for reported knee pain after running.  Although suprapatellar syndrome was apparently considered as a diagnosis, no specific diagnosis was rendered and no further diagnostic workup or radiological study was performed.  In February 2014, the Veteran sought treatment for left knee pain at Texas Medical Clinic.  A physical examination was grossly normal except for slight tenderness during deep patella pressure.  X-rays of the left knee were apparently normal.  Again, patellar pain syndrome was being considered as a diagnosis; however, a specific diagnosis was not rendered.  Once again, there is no indication in the record that the Veteran was subsequently seen for further diagnostic follow-up.

The foregoing evidence suggests a likelihood that the Veteran has a current diagnosable disorder in his knees.  Nonetheless, he has not yet been afforded a VA examination to ascertain the nature and etiology of the disorder in his knees.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his knees since February 2014.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for right knee degenerative joint disease and left knee degenerative joint disease.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is making efforts to arrange a VA examination of his claimed knee disabilities.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have rendered treatment for his knees since February 2014.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development ordered above has been performed to the extent possible, arrange for the Veteran to undergo a VA orthopedic examination, to assess whether any current right and left knee disorder is related etiologically to his active duty service.  The entire claims file must be made available to the designated VA examiner and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner will assume that the Veteran sustained repetitive trauma to his knees during service as a paratrooper, while performing 28 parachute jumps while wearing a fully loaded pack.

All necessary tests and studies, to include any indicated radiological studies, of the Veteran's knees should be performed.  The examiner should render diagnoses as to the claimed disorders.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that the disorder was caused by or resulted from an injury, illness, or event that occurred during the Veteran's 	active duty service, to include repetitive trauma sustained during parachute jumps during service?

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination, relevant evidence from the claims file, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for right knee degenerative joint disease and left knee degenerative joint disease should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


